      Case 1:16-cv-01256-EGS Document 44 Filed 01/28/19 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

                                                    )
  AMERICAN CIVIL LIBERTIES UNION                    )
  and AMERICAN CIVIL LIBERTIES                      )
  UNION FOUNDATION,                                 )
                                                    )
                  Plaintiffs,                       ) Case No. 1:16-cv-01256 (EGS)
                                                    )
          v.                                        )
                                                    )
  CENTRAL INTELLIGENCE AGENCY, et                   )
  al.,                                              )
                                                    )
                  Defendants.                       )
                                                    )

     NOTICE TO THE COURT OF RESTORATION OF APPROPRIATIONS

       On January 25, 2019, this Court granted the parties’ joint motion for extension of

time, which requested the extension of the deadline for the filing of the parties’ Joint Status

Report from January 25, 2019, through and including February 11, 2019, as a result of the

lapse of appropriations for the Department of Justice and many of the Defendant agencies.

As of January 25, 2019, funding was restored through February 15, 2019, for the

Department of Justice and many of the Defendant agencies, and the Department has now

resumed its usual civil litigation functions. Pursuant to the Court’s January 25, 2019

Minute Order, the deadline for filing the parties’ Joint Status Report is February 11, 2019.

Accordingly, the parties will file their Joint Status Report on or before February 11, 2019.



Dated: January 28, 2019                        Respectfully submitted,


                                               JOSEPH H. HUNT
                                               Assistant Attorney General
                                               Civil Division

                                              1
Case 1:16-cv-01256-EGS Document 44 Filed 01/28/19 Page 2 of 2




                              ELIZABETH J. SHAPIRO
                              Deputy Branch Director

                              /s/ Tamra T. Moore
                              TAMRA T. MOORE
                              Senior Counsel
                              United States Department of Justice
                              Civil Division, Federal Programs Branch
                              1100 L Street NW
                              Washington, D.C. 20005
                              Tel: (202) 305-8628
                              Email: Tamra.Moore@usdoj.gov




                              2
